Citation Nr: 1034105	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-02 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a disability rating above 20 percent prior to 
January 30, 2009, and above 40 percent thereafter, for service-
connected lumbosacral strain with osteoarthritis.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  
The Veteran testified before the undersigned Acting Veterans Law 
Judge during a Board hearing at the RO in September 2009.  The 
transcript from this hearing has been associated with the claims 
file.  This matter was previously before the Board and it was 
remanded for additional development of the evidence in December 
2009.  On remand, a rating decision was issued in April 2010 that 
granted an increased staged rating for the Veteran's service-
connected back condition.  However, as that decision did not 
constitute a full and complete grant of the benefits being sought 
on appeal, this case continues to remain pending.  

With regard to the issue of entitlement to a TDIU listed on the 
cover page, the Board acknowledges that the Agency of Original 
Jurisdiction (AOJ) has not developed or adjudicated this issue.  
However, the Court of Appeals for Veterans Claims has held that a 
request for a TDIU, whether expressly raised by Veteran or 
reasonably raised by the record, is not a separate "claim" for 
benefits, but rather, can be part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
In other words, if the claimant or the evidence of record 
reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue of whether a TDIU is warranted as a result of that 
disability.  Id.

The March 2010 VA examination report notes that the examiner 
stated that the Veteran cannot work.  Therefore, the Board finds 
the evidence of record has reasonably raised the issue of 
entitlement to a TDIU as an element of the increased rating claim 
on appeal.  Since entitlement to a TDIU is part of the Veteran's 
increased rating claim, the proper remedy here is for the Board 
to remand, rather than refer, the TDIU issue to the AOJ for 
proper development and adjudication.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The March 2010 VA examination report indicates that the Veteran 
has neurological impairment of the lower extremities.  The report 
shows that the Veteran reported occasional paresthesia and 
numbness in the left leg.  The Veteran also reported that he had 
pain "shooting down" his left leg, which raises the issue of 
possible radiculopathy related to the back.  On physical 
examination, the Veteran had pain on straight-leg raising, 
reduced knee reflexes, and absent ankle reflexes.  There also 
appeared to be some impairment of feeling in the Veteran's toes, 
as the examiner noted that the Veteran "could not discriminate 
the toes" on sensory testing of the lower extremities.  The 
rating criteria for service-connected lumbar spine disabilities 
includes identified neurological manifestations of the lower 
extremities.  See generally 38 C.F.R. § 4.71(a), Diagnostic Codes 
5235-5243, Note 1.  The Board therefore finds that a remand is 
necessary to obtain a neurological examination and opinion 
addressing the nature and etiology of the Veteran's neurological 
complaints of the lower extremities.

Additionally, a remand is required for purposes of having the AOJ 
address whether referral for extraschedular consideration of the 
back condition is warranted in view of the comment included in 
the March 2010 VA examination report that the Veteran was then 
observed to be suffering "excruciating pain."  See 38 C.F.R. § 
3.321(b).   On remand, the AOJ will need to address this issue 
along with making a determination as to whether or not a TDIU 
rating is warranted after the neurological examination has been 
conducted.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The AOJ should arrange for the Veteran to 
undergo a VA neurological examination.  
The Veteran's claims file must be made 
available to the examiner for review.  Any 
required tests or studies, if any, should 
be conducted.  

The examiner is requested to provide an 
opinion with respect to the following 
questions:  

A)	 Does the Veteran have any neurological 
disability of the lower extremities?  
Please list all diagnosed disabilities, 
if any.

B)	For each diagnosed disability, please 
opine as to whether it is at least as 
likely as not (i.e., a degree of 
probability of at least 50 percent or 
higher) that any identified 
neurological disability of the lower 
extremity is etiologically related to 
the Veteran's service-connected lumbar 
spine disability, or to some other 
event, injury, or disease in service.

C)	The clinician should provide a 
rationale for all opinions expressed.  
If the clinician cannot provide an 
opinion without resorting to mere 
speculation, he or she should so state 
and should explain why the opinion 
cannot be provided without resort to 
mere speculation.

2.  Following the completion of the above, 
and any other development the AOJ deems 
necessary, the matters on appeal should be 
readjudicated, to include addressing whether 
an extraschedular rating is warranted for the 
Veteran's service-connected lumbar spine 
disability, and whether the Veteran is 
entitled to a TDIU rating.  If the benefits 
sought are not fully granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the case is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



